Name: 77/506/EEC: Commission Decision of 20 July 1977 on the refusal to accept the scientific character of printing apparatus intended for high-speed printing described as 'Tektronix Graphical Display System' model 4051
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  electronics and electrical engineering;  tariff policy;  information technology and data processing
 Date Published: 1977-08-13

 Avis juridique important|31977D050677/506/EEC: Commission Decision of 20 July 1977 on the refusal to accept the scientific character of printing apparatus intended for high-speed printing described as 'Tektronix Graphical Display System' model 4051 Official Journal L 207 , 13/08/1977 P. 0047 - 0047 Greek special edition: Chapter 02 Volume 4 P. 0166 COMMISSION DECISION of 20 July 1977 on the refusal to accept the scientific character of printing apparatus intended for high-speed printing described as "Tektronix Graphical Display System" model 4051 (77/506/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 24 March 1977, the Belgian Government requested the Commission to detemine whether the apparatus described as "Tektronix Graphical Display System" model 4051 should be considered to be scientific apparatus; Whereas, in accordance with Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all the Member States met on 29 June 1977 within the Committee on Duty Free Arrangements to examine this particular case; Whereas this examination shows that the apparatus in question is a compact graphical display system with integrated treatment capacity, used in data processing for the graphical interpretation of data ; whereas such apparatus does not in itself consist of special equipment intended to be used specifically for scientific purposes ; whereas it is a multi-purpose apparatus just as capable of use in research as in commercial or industrial production ; whereas its use for scientific research could not of itself give it a scientific character ; whereas, therefore, it cannot be considered to be scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Tektronix Graphical Display System" model 4051 cannot be considered to be scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 July 1977. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.